Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species.
Species 1, Figs. 1A-2E, a system with 
both a hot water store (114) and a hot thermal store (112) above a pressurizer/distributor (108),
both a simple pipe (unnumbered) and a cold thermal store (110) below the pressurizer/distributor (108), with the cold thermal store (110) having two connections to the pressurizer/distributor (108),
a single pipe between the condenser (102) and the pressurizer/distributor (108); 
Species 2, Figs. 3A-3c, a system with,
a hot thermal store (312) above the pressurizer/distributor (308),
both an additional space (318) and a cold thermal store (310) below the pressurizer/distributor (308), with the cold thermal store (310) having a single connection to the pressurizer/distributor (308);
a single pipe between the condenser (302) and the pressurizer/distributor (308); 
Species 3, Figs. 4A-4I, a system with,
no components above the pressurizer/distributor (408),

a single pipe between the condenser (402) and the pressurizer/distributor (408); 
Species 4, Figs. 5A-5D, a system with
a water store (514) above the pressurizer/distributor (508);
a cold thermal store (510) below the pressurizer/distributor (508);
two pipes between the condenser (502) and the pressurizer/distributor (508);

The species are independent or distinct because of the mutually exclusive features in each species as described above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is not clear which claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	



After electing a species, applicant must further elect one choice from each of the three following subspecies (pick one of each)
Details of the condensing unit.
Subspecies 1a, Figs. 6A-6H, the condenser (604) is in the same enclosure with the other components of the unit,   
Subspecies 1b, Fig. 6I, the condenser (604) is in a different enclosure from the other components of the unit.
Details of the water stores.   
Subspecies 2a, Fig. 7A, heat exchanger (704) is inside enclosure (702),  
Subspecies 2b, Fig. 7B, heat exchanger (704) is outside enclosure (702).
Details of a system with an ejector
Subspecies 3a, Fig. 9A, includes a hydraulic accumulator (906),
Subspecies 3b, Fig. 9B, includes a bypass valve (910).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to applicant’s representative on 3/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763